Cause #:       2012-20003           Court # 333RD          Judgment Date: 12/8/2014

Volume:                          Page:                  Image #:   63427514

Due Date: 2/6/2015               Attorney Bar No:         24003733
                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
Assigned to       FIRST     Court of Appeals                                  HOUSTON, TEXAS
                                                                          1/8/2015 2:42:25 PM
Date Findings of Facts/Mtn of Modify/Mtn New Trial filed?               N/A
                                                                          CHRISTOPHER A. PRINE
                                                                                  Clerk
Request for Transcript Filed?         NONE

Notice of Appeal previously filed? N

Number of Days:        60

File Ordered:

Notes:

BC     Notice of Appeal filed
BG     Notice of Appeal filed – Government
C      Appealing Final Judgment
D-     Accelerated Appeal
OA     No Clerk’s Record Request filed
O – Clerk’s Record Request filed (w/Notice of Appeal)